Title: From Benjamin Franklin to William Strahan, 1 September 1764
From: Franklin, Benjamin
To: Strahan, William


Dear Straney
Philada. Sept. 1. 1764
I receiv’d your obliging Letter of June 5. I find by my Letter Book, that I wrote to you May 1. and June 25. I thought I had sent you one of my Narratives. You cannot conceive the Number of bitter Enemies that little Piece has rais’d me among the Irish Presbyterians. I now send you a Pamphlet that I have written since in favour of our projected Change of Government: and Mr. Galloway’s Speech with a Preface of mine against the Proprietary Party with whom I am still at War, and who will ere long either demolish me or I them. If the former happens, as possibly it may, Behold me a Londoner for the rest of my Days. At present I am here as much the Butt of Party Rage and Malice, express’d in Pamphlets and Prints, and have as many pelted at my Head in proportion, as if I had the Misfortune of being your Prime Minister.
I wrote to you that Mecom’s Effects were in Parker’s Hands. The following is a Copy of the Receipt he gave for them. Parker will write to you by the next Packet; at least I shall urge him to do it.


“New York, April 30. 1764
“Received of Benjamin Mecom, in Behalf of his Creditors, and as Attorney particularly appointed by Benjamin Franklin Esq of Philadelphia and Mr. William Strahan of London, Sundry Boxes of Books, a Printing Press, and Printing Materials, lately in the said B. Mecom’s Possession, as particulariz’d in his Accounts with said Benjamin Franklin, William Strahan, Rivington & Fletcher, and Hamilton and Balfour; all which I am to account for to my Constituents: which said Ledger is received by me. As also the Cash of sundry of said Mecom’s Effects sold at Auction, amounting to £28 10s. 7½d. an Account of which, and Receipt for it, is also render’d to him for the same Purpose, per me
James Parker”


You will consult the others what Steps to take for your common Benefit.
I thank you for your Intelligence concerning your Publick Affairs; accompanied with your judicious political Reflections. You can scarcely conceive how acceptable and satisfactory your Letters always are on that Topic to me and my Friends. For my Part, I rely entirely on your Accounts and Sentiments; only making a small Abatement where you forebode any Misfortune. But that is mere Temper in me, which always loves to view the bright Sides of things.
Will continues very happy in his Government and the Affections of the People. He and his Wife were well a few Days since, and desir’d their respectful Compliments to you and yours. Mrs. Franklin and Sally join me in every good Wish for you and Mrs. Strahan and your valuable Set of Children. God bless ’em all, and my Peggy as mickle as any twa o’ them. I want to hear Rachey upon the Armonica; but her Attention is probably withdrawn from that, by her new Plaything, the Baby, which furnishes more agreable Musick. I am, my dear Friend, with sincere Esteem, Yours most affectionately
B Franklin
P.S. News is just arriv’d of a Peace concluded at Presquisle with the Delawares and Shawanese by Col. Bradstreet.
Please to send the Pamphlets to Mr. Small and Dr. Hawksworth as directed.
I believe I complain’d to you before that Mr. Becket neglected me. The reason I cannot conceive, and wish you would tell me. I wrote to him last year for the following Books, and have never since heard a Word from him. I now request you to send them to me. I know not what they will cost; but on your showing the Account and this Letter to Mr. Henton Brown, Banker, he will immediately pay it.

Debates of the House of Commons by Anchitel Gray, Esqr.
Print of the Earl of Bute by Ryland, if good 2 of them.
Astronomical Tables and Precepts for Calculating the Times of the new and full Moons, projecting Eclipses, &c. to A.D. 7800 by James Ferguson.
Concise Account of the Rise of the Society of Arts. Hooper
Essay on Oeconomy. Richardson
Fielding’s Universal Mentor.
Philosophical Transactions Part I. of Vol. 49. Part II of Vol. 50. Also Vols. 52, 53, and 54, all in blue Covers.
 
Addressed: To / Mr. Wm. Strahan / New Street / Shoe Lane / London / per Capt. / Caton
